Case 1:20-cv-24346-KMW Document 27 Entered on FLSD Docket 02/17/2021 Page 1 of 2

                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF FLORIDA


                                                              CASE NUMBER
  ZHEJIANG JINKO SOLAR CO. LTD.                                    1:20−cv−24346−KMW
                        PLAINTIFF(S)

                              v.

  THESAN USA CORP.,

                                                                     DEFAULT BY CLERK F.R.Civ.P.55(a)

                       DEFENDANT(S).




                                                 Clerk's Default
       It appearing that the defendant(s) herein, is/are in default for failure to appear, answer, or otherwise plead

  to the complaint filed herein within the time required by law.

  Default is hereby entered against defendant(s)

  Thesan USA Corp.




  as of course, on the date February 17, 2021.
                                                             Angela E. Noble
                                                             CLERK OF COURT

                                                             By /s/ Lisa Streets
                                                             Deputy Clerk

  cc: Judge Kathleen M. Williams
      Thesan USA Corp.
      2415 North Monroe Street
  Suite 810

     Tallahassee, FL
  32301
Case 1:20-cv-24346-KMW Document 27 Entered on FLSD Docket 02/17/2021 Page 2 of 2
                                DEFAULT BY CLERK F.R.Civ.P.55(a)

  CV−37 (10/01)
